Title: Thomas Jefferson to Jerman Baker, 25 January 1817
From: Jefferson, Thomas
To: Baker, Jerman


          
            Dear Sir
            Monticello Jan. 25. 17.
          
          Your favor of the 13th was recieved by our last mail. Francis is now here engaged in learning Spanish. I thought he could not employ the winter better. but he has lost much of it at home. I think in a couple of months he may make such progress as that he will be able afterwards to pursue it by himself. I would then rather have him with mr Wood than any other teacher I know, but would much rather it should have been at Lynchburg than Richmond in point of climate. mr Eppes seems also to approve of his going to mr Wood, so that in the spring we shall ask a place for him in his school, so and that he and Wayles may join again according to their mutual wishes.
          I am sorry to see the report of a committee unfavorable to Barziza. I was in hopes that making himself a citizen might have capacitated him to recieve the inheritance. I salute you now & always with affectionate friendship and respect.
          Th: Jefferson
        